Citation Nr: 0111967	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  98-07 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the October 1945 rating decision denying service 
connection for the residuals of back and right leg injuries 
was clearly and unmistakably erroneous (CUE).

2.  Whether the reduction of the evaluation for a 
psychoneurosis, mixed type, with hysterical coloring from 50 
to 30 percent effective from December 2, 1947 was proper.  

3.  Whether the November 1950 rating decision which reduced 
the evaluation for anxiety reaction with admixtures of 
conversion reaction (formerly psychoneurosis, mixed type, 
hysterical coloring) from 30 to 10 percent effective from 
January 8, 1951 was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating action of the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that there was no clear 
and unmistakable error in the following prior RO decisions:  
an October 1945 decision which denied service connection for 
the residuals of back and right leg injuries; an October 1947 
decision which reduced the evaluation for a psychoneurosis 
from 50 percent to 30 percent, and a November 1950 rating 
action which reduced the evaluation for an anxiety reaction 
from 30 percent to 10 percent. 

As will be discussed in the Remand below, the Board finds 
that the issue with regard to the October 1947 rating 
decision is more accurately characterized as noted on the 
title page.  


FINDING OF FACT

The rating decision of October 1945, denying service 
connection for the residuals of back and right leg injuries, 
was in accordance with the applicable law and regulations and 
was adequately supported by the evidence then of record.  

CONCLUSION OF LAW

The October 1945 RO decision denying service connection for 
the residuals of back and right leg injuries was not clearly 
and unmistakably erroneous.  38 C.F.R. §  3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In October 1945, the veteran submitted a claim of entitlement 
to service connection for the residuals of back and right leg 
injuries.  Evidence then associated with the claims folder 
included the veteran's service medical records.  Those 
records revealed that the veteran was injured in June 1944, 
when his ship struck a mine and was sunk in the Bay of the 
Seine, off the coast of Normandy, France.  On initial 
physical examination findings were notable for a slight 
contusion over the right knee.  The appellant thereafter 
continued to receive care for complaints of low back and 
right knee pain.  By October 1944, however, findings from 
multiple physical examinations could not justify the 
appellant's complaints, and he was referred for psychiatric 
care.

In September 1945, a Report of Medical Survey was prepared 
detailing the veteran's pertinent medical history.  It noted 
that in November 1944 the veteran had been diagnosed with 
combat fatigue, and he was assigned to shore duty for six 
months.  In July 1945, he was readmitted to the Sick List 
with the diagnosis of combat fatigue because of complaints of 
pain in the back and right knee.  The veteran's participation 
in the battle for Normandy were recounted.  The onset of his 
present illness (i.e. a hysterical psychoneurosis) reportedly 
dated from a battle injury sustained in June 1944 when he was 
thrown against the bulkhead of his ship, resulting in 
unconsciousness for a period of two hours.  On admission in 
September 1945, the veteran was noted to complain of pain in 
the back and right knee since June 1944.  Physical, 
neurological, laboratory findings and special studies 
including orthopedic consultation and x-ray studies of the 
back and right hip, were within normal limits.  Psychiatric 
examination revealed evidence that the veteran's continued 
limp and complaints of back ache were manifestations of a 
conversion hysteria directly related to his combat 
experiences.  The present complaints, "having no organic 
foundation, undoubtedly represent the fixed residuals of that 
conversion mechanism."  It was the medical board's opinion 
that the veteran suffered from psychoneurosis, hysteria, 
which was incurred in the line of duty and the nature of the 
disability was such as to preclude the veteran from 
performing his duty.  It was recommended that the veteran be 
discharged.    

In October 1945, the RO denied the veteran's claim of 
entitlement to service connection for the residuals of back 
and right knee injuries and notified him later that same 
month.  The RO concluded that service connection was not 
warranted as the claimed conditions were not found on last 
physical examination.

The veteran appeared at a personal hearing before the 
undersigned Member of the Board sitting at the RO in January 
2001; however, his testimony at that time was limited to the 
issue pertaining to the October 1947 rating action. 

II.  Analysis

In determining whether the October 1945 RO decision was 
clearly and unmistakably erroneous, the following three-prong 
test is used:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 314 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a CUE is a very specific and rare 
kind of "error."  "It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993) (Emphasis in the original.). 

The veteran and his representative assert that there was CUE 
in the October 1945 rating decision.  They maintain that the 
veteran suffered documented injuries to his back and right 
knee during service.  They contend that the veteran's 
original injuries and subsequent complaints were well 
documented.  

The record considered by the RO at the time of the October 
1945 decision included the service medical records but also 
included the report of the September 1945 Medical Survey 
which concluded there was no organic basis for the veteran's 
back and knee complaints.  After considering those records, 
the RO concluded that the veteran was not suffering the 
residuals of back or right knee injuries in service.  

The Board finds that the evidence before the RO at the time 
of the October 1945 decision reasonably supports the decision 
and does not provide an undebatable basis for concluding that 
the decision was based on CUE.  

That the veteran suffered back and right knee injuries during 
service was not questioned by the RO in the October 1945 
decision.  The September 1945 examination report included the 
examiners' notation that the appellant suffered from a 
psychoneurosis as a result of service.  The examiner, 
however, opined that the veteran's complaints of knee and 
back pain had no organic basis and simply manifestations of a 
conversion reaction.  This is consistent with an August 1945 
orthopedic examination which was unable to account for the 
veteran's complaints of back pain, as well as an August 1945 
neurological examination which found no organic neurological 
disorder.  Simply put, the record in October 1945 did not 
include competent evidence that the veteran had an organic 
back or right knee disability which was related to service.  

In 1945, as now, a grant of service connection required 
evidence which established that a particular injury or 
disease resulting in disability was incurred coincident with 
service, or if pre-existing such service, was aggravated 
therein.  In essence, the veteran contends that his own 
medical opinion was of record at the time of the 1945 RO 
decision and supported a grant of service connection for 
right knee and back disabilities at that time.  Where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training or experience are competent to provide evidence on 
an issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, there was no competent evidence of record at 
the time of the October 1945 decision to support the lay 
argument that the veteran had back or right knee disabilities 
which were related to service.  There was simply the 
appellant's own lay assertions.  As such, while reasonable 
people could have come to a different conclusion, the 
conclusions reached by the RO in October 1945 was nothing 
more than reasonable exercise of rating judgment.  As such, 
the rating decision was not clearly and unmistakably 
erroneous.

In reaching this decision the Board finds that the evidence 
before the rating board in October 1945 does not support a 
conclusion that the RO failed to consider all of the relevant 
evidence.  The record further shows that the RO correctly 
applied the law that was in affect in October 1945.  It must 
be recalled that rating boards in 1945 were authorized to use 
the medical knowledge they had developed in adjudicating 
thousands of disability claims.  The prohibition against 
using this long developed and very specialized expertise did 
not become the law prior to the 1990's.  See generally, 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As deference 
must be accorded the use of that knowledge, the October 1945 
rating decision was not CUE.

The benefit sought on appeal is denied. 



ORDER

The claim that the October 1945 RO decision contained CUE for 
failing to grant service connection are for the residuals of 
back and right leg injuries is denied


REMAND

In the rating action presently on appeal, the RO found that 
an October 1947 decision which reduced the evaluation for 
psychoneurosis from 50 to 30 percent was not CUE.  At the 
January 2001 personal hearing, the veteran argued, in 
essence, that a CUE analysis was inappropriate because he had 
expressed disagreement with the RO's October 1947 decision 
and that decision was not final.

In correspondence sent to the veteran in October 1947, the RO 
notified him that because of improvement shown on a recent 
examination, the rating for his service-connected 
psychoneurosis was being reduced to 30 percent.  The veteran 
was also notified that the reduction would not become 
effective for a period of sixty days from the date of the 
letter, affording him the opportunity to submit any evidence 
to offer to show why the proposed reduction should not be 
made.  If no additional evidence was submitted within the 
sixty-day period, the reduction in compensation would be 
placed into effect without further notification.  

In correspondence received at the RO in November 1947, the 
veteran referenced the letter from the RO and expressed 
disagreement with the proposed reduction.  He argued that the 
examination relied upon by the RO was actually conducted 
approximately one year prior and he did not see any 
improvement in his condition.  He offered to report for 
another examination.  

In a letter to the veteran dated later that month, the RO 
acknowledged receipt of his statement regarding the 
reduction, but reiterated the need to submit additional 
evidence for the purpose of having his claim reconsidered.  
There was no further correspondence received from the veteran 
during the balance of the sixty day period and the reduction 
was entered, effective December 2, 1947.  

Based upon a review of the record, the Board agrees with the 
veteran that the claim regarding the October 1947 reduction 
is not final and thus not subject to attack on the basis of 
CUE.  The veteran's November 1947 correspondence was received 
within one month of the notice of proposed reduction sent by 
the RO and clearly expressed disagreement with the proposed 
reduction.  As such, the issue on appeal is the propriety of 
the reduction action itself.  

The law has changed since the October 1947 rating decision at 
issue and because the veteran has expressed disagreement with 
the proposed reduction, he is entitled to receive a statement 
of the case with a summary of the evidence and applicable law 
and regulations pertinent to reductions.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  

The issues presently before the Board include the veteran's 
claim of CUE in a November 1950 rating action which further 
reduced the rating of the service-connected psychiatric 
disability from 30 percent to 10 percent.  The Board finds 
that because a determination on the earlier decision will 
have an impact on the 1950 rating action, that appeal is 
inextricably intertwined with the issue of the propriety of 
the 1947 reduction.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Thus, a determination as to the 1950 rating action 
will be held in abeyance pending further development.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

The RO should issue a statement of the 
case on the issue "whether the reduction 
of the evaluation of psychoneurosis, 
mixed type, hysterical coloring from 50 
to 30 percent effective from December 2, 
1947 was proper."  The veteran is 
advised that he must file a timely 
substantive appeal within 60 days of 
issuance of the statement of the case in 
order to perfect his right to appellate 
review.  This issue should be referred by 
the RO to the Board for appellate 
consideration if and only if the veteran 
files a timely substantive appeal within 
60 days of issuance of a statement of the 
case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


